ORDER
PER CURIAM.
Steven Haywood appeals from the judgment entered on his convictions after a *765jury trial for three counts of first degree assault on a law enforcement officer, three counts of armed criminal action, one count of sale of a controlled substance, one count of receiving stolen property, one count of resisting arrest and one count of unlawful possession of drug paraphernalia. There was sufficient evidence that Haywood knew or was aware he was shooting at law enforcement officers, sufficient evidence that he sold more than five grams of marijuana and no plain error in the submission of verdict forms referencing incorrect instruction numbers. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished ■with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 80.25(b).